[img1.jpg]


January 1, 2006

 

Re: Employment Letter

 

Dear Mr. Hydanus:

 

Through this letter, the Board of Directors of Financial Industries Corporation
(the "Company") hereby wishes to offer you the position of Interim Chief
Executive Officer ("Interim CEO"), of Financial Industries Corporation ("FIC"),
Investors Life Insurance Company of North America ("ILINA") and Family Life
Insurance Company ("FLIC", and together with ILINA and FIC, the "Company"),
effective as of October 15, 2005. You will assume all of the duties and
responsibilities of Chief Executive Officer ("CEO") and continue those duties
until either (i) you are appointed CEO permanently by the Board of Directors, in
their discretion, or (ii) such time as another person is appointed permanent CEO
and you are reassigned to assume your duties as Chief Operating Officer ("COO")
of the Company as stated in that certain letter agreement dated April 19, 2005
(the "COO Letter"). This letter agreement ("Agreement") is intended to amend and
restate the terms of the COO Letter. To the extent that any terms of the COO
Letter do not conflict with or are not inconsistent with the terms of this
Agreement, such terms shall be considered valid and continuing in force and
effect. The terms of this Agreement shall be binding and effective for so long
as you serve in the position of Interim CEO or permanent CEO ("Term").

 

Your salary will be $11,301.69 on a biweekly basis (representing an annualized
amount of $294,000), again effective as of October 15, 2005. Eligibility for an
annual bonus will be determined prior to the beginning of each fiscal year,
based on goals established by you and the board of directors.

 

You will continue to be eligible to participate in stock option plans of the
Company on the basis of your current participation, and the Board of Directors
in its discretion, may grant additional option rights commensurate with your new
position as Interim CEO. Your participation in Company benefit plans will
continue and will be adjusted appropriately to reflect your new position as
Interim CEO, including without limitation, the amount of Company-paid life
insurance and vacation time.

 

You will report directly to the Board of Directors of the Company, and will
discharge the duties assigned to you by the Board from time to time.

 

Either you or the Company may terminate your employment at any time. If the
Company terminates your employment for Cause or you terminate your employment
without Good Reason (both as defined below) (or if you die while an employee of
the Company), you (or your estate) will be entitled to receive only your accrued
but unpaid salary and vacation pay, based on the levels of salary and vacation
stated in this letter. If the Company terminates your employment without Cause,
or you terminate your employment for Good Reason, while you are serving as
Interim CEO, you will be entitled to a continuation of your salary and benefits,
including but not

 

Page 1 of 3

 



 

 

Employment Letter (cont.):

January 1, 2006

 

limited to health and life insurance payments, based on the Interim CEO salary
levels stated in this letter, for twelve months after the date of termination.
If, however, the Company terminates your employment without Cause, or you
terminate your employment with Good Reason, while you are serving as either
Interim CEO or permanent CEO, at any time within 6 months before or twelve
months after a Change in Control, you will instead be entitled to a continuation
of your salary and benefits, including but not limited to health and life
insurance payments based on the salary levels stated in this letter, for
twenty-four months after the date of termination. For purposes of this
Agreement, "Change of Control" means (i) acquisition by any one person, or more
than one person acting as a group (as defined pursuant to the Securities
Exchange Act of 1934) of more than 50% of the Company's stock or (ii) a change
in the majority of the members of the Company's Board of Directors within a
six-month period (either one of these two events constituting and referred to in
this letter as a "Change of Control".

 

For purposes of the preceding paragraph, "Cause" shall mean (i) your conviction
of a crime involving dishonesty, fraud, breach of trust, or violation of the
rights of employees; (ii) your willful engagement in any misconduct in the
performance of your duties that, in the opinion of the Company, could materially
injure the Company; (iii) your performance of any act that, if known to
customers, agents, employees, or stockholders of the Company, could, in the
opinion of the Company, materially injure the Company; or (iv) your continued
willful and substantial nonperformance of assigned duties for at least ten days
after you receive notice from the Company of such nonperformance and of the
Company's intention to terminate your employment because of such nonperformance.
For purposes of the preceding paragraph, "Good Reason" shall exist if the
Company takes any of the following actions with regard to your employment:

 

a)          if you are serving as Interim CEO & President , makes a significant
reduction in your duties, authority, or responsibilities, to a level less than
those of COO for the Company;

 

b)         if you are serving as permanent CEO & President, makes a significant
reduction in your duties, authority, or responsibilities;

 

c)          if you are serving as Interim CEO & President, materially reduces
your salary, target bonus, or fringe benefits relative to those agreed upon in
the COO Letter;

 

d)         if you are serving as permanent CEO & President , materially reduces
your salary, target bonus, or fringe benefits as stated in this Agreement or any
amendment to this Agreement;

 

e)

requires you to relocate from the Austin, Texas metropolitan area; or

 

f)          fails to obtain the assumption of this letter agreement or 'the COO
Letter by any of its successors, including any purchaser of all or substantially
all of the Company's assets.

 

If you become disabled by injury, disease, or mental condition (as reasonably
determined by the Company) from performing the principal duties of your
employment, the Company may terminate your employment. Upon such a termination,
you will be entitled to continue to receive

 

Page 2 of 3

 



 

 

Employment Letter (cont.):

January 1, 2006

 

your salary for the lesser of (i) any waiting period set forth in any disability
policy maintained by the Company that covers you or (ii) six months after
termination of your employment.

 

You acknowledge that you have read and executed both the Company's Business
Ethics Policy and its Code of Ethics for Senior Executives and Financial
Officers. Also, as Interim CEO you will be expected to exemplify in all your
actions and communications, inside and outside the Company, the highest
standards of professionalism, honesty, candor, and competence. The Company will
indemnify and hold you harmless against any and all claims, suits, costs,
losses, and expenses of any nature (including reasonable attorneys' fees and
litigation costs) which arise from your performance of your duties as
contemplated in this letter, as and to the extent provided in the Company's
charter and bylaws.

 

As long as this Agreement remains in effect, the terms set forth shall be
binding upon any successor entity to the Company, whether direct or indirect and
whether by purchase, merger, consolidation, liquidation, supervision or
otherwise. This Agreement is fully assignable to any successor to all or
substantially all of the Company's business and/or assets and such successor
shall assume all of the obligations under this Agreement.

 

Sincerely yours,

/s/ R. Keith Long

R. Keith Long

Chairman of the Board

 

Accepted and agreed:

 

/s/ Michael P. Hydanus

Michael P. Hydanus

 

Date: January 5, 2006

 

 

Page 3 of 3

 

 

 